Title: From James Madison to Edmund Pendleton, 21 January 1792
From: Madison, James
To: Pendleton, Edmund


Dear SirPhilada. Jany. 21. 1792
I have delayed for some time writing in the daily expectation that I should be able to resume the subject of the Representation-bill the progress & fate of which were mentioned in my last. A motion for reviving it in another form has been some days on the table and is now the order of the day, but has been kept back partly by a general torpor resulting from the critical loss of the bill and partly by the interference of other business. The motion alluded to proposes, as compensation for the present inequality of fractions, a repetition of the Census in 4 or 5 years, which will have not only the effect of shortening the term of the fractions complaind of, but of preventing the accumulation of much greater inequalities within a period of ten years. This expedient is relished generally by the Southern States, & by N. York & Vermont which are growing States. It will be equally unpalatable to Massts. Connt. &c. which are very willing to take the benefit of the future operation of an apportionment for ten years, altho’ they raise so great an outcry agst. the little fractional advantage accruing to other States from the ratio of 1 for 30,000.
The House of Reps. has been occupied for some days with shut doors on the communications of the President relating to the Western Frontiers. There is a pretty general disposition to make the protection effectual; but a great want of unanimity as to the best means. It is probable that much will be left to the Judgment of the President; and it is to be hoped that the lessons of past experience will not be without effect.
I have reserved for you a copy of the Report of the Secretary of the Treasury on Manufactures for which I hoped to have found before this a private conveyance, it being rather bulky for the mail. Having not yet succeeded in hitting on an opportunity, I send you a part of it in a newspaper which broaches a new constitutional doctrine of vast consequence and demanding the serious attention of the public, I consider it myself as subverting the fundamental and characteristic principle of the Government, as contrary to the true & fair, as well as the received construction, and as bidding defiance to the sense in which the Constitution is known to have been proposed, advocated and adopted. If Congress can do whatever in their discretion can be done by money, and will promote the general welfare, the Government is no longer a limited one possessing enumerated powers, but an indefinite one subject to particular exceptions. It is to be remarked that the phrase out of which this doctrine is elaborated, is copied from the old articles of Confederation, where it was always understood as nothing more than a general caption to the specified powers, and it is a fact that it was preferred in the new instrument for that very reason as less liable than any other to misconstruction. Remaining always & most Affecly yours
Js. Madison Jr
